United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 29, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-20139
                           Summary Calendar


                     SCOTT NATHON WEHMHOEFER,

                       Plaintiff-Appellant,

                                versus

   AVAIRO VASQUEZ, Warden; WARDEN LAVAND; WARDEN W. L. STACK,
                   (pseudonym) Dewade Easley,

                       Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. 4:06-CV-205
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Scott Nathon Wehmhoefer, Texas prisoner # 795907, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a cognizable federal claim and alternatively as

frivolous and malicious.    Wehmhoefer asserts that the defendants

forged and stole annuity checks belonging to him and that despite

efforts to obtain his money, he was denied access to it.

     The district court did not err in concluding that Wehmhoefer’s

claim for the intentional deprivation of personal property should


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-20139
                                      -2-

be dismissed for failing to state a claim for which relief may be

granted.     See Hudson v. Palmer, 468 U.S. 517, 533; Murphy v.

Collins, 26 F. 3d 541, 543-44 (5th Cir. 1994).           Texas has adequate

postdeprivation remedies for the confiscation of prisoner property.

See Murphy, 26 F.3d at 543.

     Wehmhoefer also fails to show that the district court erred in

dismissing his complaint as frivolous and malicious based on a

finding that his previous lawsuits were nearly identical. Although

Wehmhoefer argues that the instant complaint was forged or altered,

his argument on appeal is identical to the claim raised in the

complaint filed in the district court.

     Wehmhoefer’s appeal is without arguable merit, is           frivolous,

and therefore dismissed.     See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).         His motion for the appointment

of counsel is also denied.          The district court’s dismissal of

Wehmhofer’s complaint counts as a strike for purposes of 28 U.S.C.

§ 1915(g), as does the dismissal of the instant appeal.                   See

Adepegba   v.   Hammons,   103    F.3d   383,   387-88   (5th   Cir.   1996).

Wehmhoefer has accumulated one other strike in Wehmhoefer v.

Kitchel, No. 4:05-CV-3140.        Because Wehmhoefer has now accumulated

three strikes, he is barred from proceeding in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C.

§ 1915(g).
                        No. 06-20139
                             -3-

    APPEAL DISMISSED; MOTION DENIED; 28 U.S.C. § 1915(g) BAR

IMPOSED.